Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 7, 2020

                            No. 04-19-00377-CR & 04-19-00378-CR

                                        Joshua PIEPER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2018CR2080, 2018CR2081
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due November 4, 2019. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to December 4, 2019.
On December 9, 2019, appellant filed a motion requesting an additional extension of time to file
the brief until January 3, 2020, for a total extension of 60 days, and we granted appellant’s
motion.

        On January 3, 2020, appellant filed a motion requesting an additional extension of time to
file the brief until February 3, 2020, for a total extension of 90 days. After consideration, we
GRANT the motion and ORDER appellant to file his brief by or before February 3, 2020.
Counsel is advised that no further extensions of time will be granted absent extraordinary
circumstances.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.

                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court